Scarpulla v Williams (2017 NY Slip Op 01398)





Scarpulla v Williams


2017 NY Slip Op 01398


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2015-05948
 (Index No. 500860/12)

[*1]Beata M. Newman Scarpulla, etc., appellant,
vRonald D. Williams, et al., respondents.


Sinel & Associates, PLLC (Pollack, Pollack, Isaac & De Cicco, LLP, New York, NY [Brian J. Isaac], of counsel), for appellant.
Lester Schwab Katz & Dwyer, LLP, New York, NY (Steven B. Prystowsky of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiff appeals from a judgment of the Supreme Court, Kings County (Edwards, J.), entered May 27, 2015, which, upon a jury verdict in favor of the defendants and against her on the issue of liability, and upon the denial of her motion pursuant to CPLR 4404(a) to set aside the verdict as contrary to the weight of the evidence, is in favor of the defendants and against her, in effect, dismissing the complaint.
ORDERED that the judgment is affirmed, with costs.
The plaintiff's decedent sustained injuries while he was walking in Manhattan and came into contact with the passenger side of a vehicle owned by the defendant Citiquiet, Inc., and driven by the defendant Ronald D. Williams.
The plaintiff's contention that she was entitled to judgment as a matter of law on the issue of liability is unpreserved for appellate review, since she failed to move pursuant to CPLR 4401 for a judgment as a matter of law at the close of the evidence (see Miller v Miller, 68 NY2d 871, 873; Island Associates Real Estate, Inc. v Doukas, 130 AD3d 684, 685; Henriquez v Rovt, 122 AD3d 680, 680).
Contrary to the plaintiff's contention, the jury verdict in favor of the defendants on the issue of liability was not contrary to the weight of the evidence. A jury verdict in favor of a defendant should not be set aside as contrary to the weight of the evidence unless the evidence preponderates so heavily in the plaintiff's favor that the verdict could not have been reached on any fair interpretation of the evidence (see Sessa v Seddio, 132 AD3d 656, 656; Lopreiato v Scotti, 101 AD3d 829, 829). It is for the jury to make determinations as to the credibility of the witnesses, and deference in this regard is accorded to the jury, which had the opportunity to see and hear the witnesses (see Felicia v Boro Crescent Corp., 105 AD3d 697, 698; Crooks v E. Peters, LLC, 103 AD3d 828, 829). Based on the evidence adduced at trial, the verdict in favor of the defendants [*2]should not be disturbed.
HALL, J.P., COHEN, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court